Citation Nr: 0619318	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  96-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right chest, to include 
residual scarring.

2.  Entitlement to a rating in excess of 10 percent for 
status/post meniscectomy, right knee, to include arthritis.

3.  Entitlement to a rating in excess of 30 percent for 
headaches.

4.  Whether a Substantive Appeal was timely filed with 
respect to a claim for entitlement to a rating in excess of 
50 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to July 
1968, plus an additional period of unconfirmed service from 
October 1958 to December 1962.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for the 
claims on appeal.  The veteran disagreed with the disability 
ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case (SOC) and supplemental 
statements of the case (SSOCs) have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that the ratings to be assigned are for the entire 
period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Moreover, with respect to the claim for headaches, in a 
February 2005 SSOC, the RO increased the evaluation to 20 
percent, effective for the entire time on appeal.  The United 
States Court of Appeals for Veterans Claims (the Veterans 
Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 30 percent for headaches remains 
in appellate status. 

A hearing was held before a Member of the Board in July 1999.  
A transcript of the hearing testimony is associated with the 
claims file.  Thereafter, the case was remanded by the Board 
in June 2000 for further development.  However, the Member of 
the Board (now known as Veterans Law Judges) who conducted 
the July 1999 hearing has since retired.  

By correspondence dated in March 2006, the veteran was asked 
if he desired another hearing.  He was notified that if he 
did not respond to the letter, it would be assumed that he 
did not want an additional hearing.  As there has been no 
indication from the veteran with respect to another hearing, 
the Board can proceed without prejudice to the veteran.  

The Board must also point out that the veteran was assigned a 
100 percent total disability rating based on individual 
unemployability (TDIU) from September 1996 to June 2002, and 
has been assigned a schedular 100 percent rating since June 
2002, in addition to entitlement to special monthly 
compensation.


FINDINGS OF FACT

1.  The veteran's right chest gunshot wound is manifested by 
subjective complaints of pain and limitation of motion of the 
right shoulder.  Respiratory involvement is not shown.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and giving away; objective 
findings include limited range of motion, weakness, and lack 
of endurance.  Arthritis of the right knee has been shown.

3.  The veteran's headaches are not shown to be completely 
prostrating.  Severe economic inadaptability due to headaches 
has not been shown. 

4.  The veteran filed an initial claim for entitlement to 
service connection for PTSD in October 1994.

5.  The RO granted the claim by decision dated in March 1995.  
He was notified of the decision.

6.  The RO accepted personal hearing testimony in September 
1995 as a Notice of Disagreement.

7.  A Supplemental Statement of the Case (SSOC) was issued in 
August 1996, which included the claim for PTSD.  He was told 
that he had 60 days from the date of the SSOC (until October 
16, 1996) in which to appeal.

8.  Both the notice of the rating decision and the SSOC were 
mailed to the veteran's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the veteran so maintained.

9.  The appellant did not file a formal appeal within the 60 
days from the date the RO mailed the SSOC, nor did he request 
an extension of time in order to do so.

10.  In a November 2003 SSOC, the RO increased the veteran's 
disability rating for PTSD to 50 percent for the entire time 
on appeal.

11.  The veteran was told that he had 60 days to file a 
substantive appeal or request an extension of time.  He was 
notified that if he did neither, the RO would assume that he 
no longer wished to complete his appeal and the record would 
be closed as to this issue.

12.  The SSOC was mailed to the veteran's address of record 
and there is no indication that the correspondence was 
returned as undeliverable, nor has the veteran so maintained.

13.  The veteran did not file a formal appeal within the 60 
days from the date of the November 2003 SSOC, nor did he 
request an extension of time in order to do so.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right chest have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.55, 4.56, 4.71, 4.71a, 4.73, Diagnostic Code (DC) 5319 
(2005).  

2.  The criteria for a 10 percent disability rating, but no 
more, for residual scarring of the right chest have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7803, 7804, 7805 (2005) 
(as amended).

3.  The criteria for a rating of 20 percent, but no more, for 
status/post meniscectomy, right knee, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5256, 
5257, 5258, 5259, 5260, 5261 (2005).

4.  A separate schedular evaluation of 10 percent for 
arthritis of the right knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2005).

5.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, 
DC 8100 (2005).

6.  The veteran did not file a timely Substantive Appeal with 
respect to the issue of entitlement to a rating in excess of 
10 percent for PTSD, and the claim is dismissed for lack of 
jurisdiction.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

I.  Entitlement to a Rating in Excess of 10 Percent for 
Residuals of a Gunshot Wound to the Right Chest

During a hearing before the Board, the veteran testified that 
he did not receive any regular treatment for residuals of a 
gunshot wound of the chest.  His representative claimed that 
a moderate injury to the chest was warranted for a 20 percent 
rating, to include the muscle groups of the back for a 
through and through injury.  The veteran otherwise had no 
testimony with respect to gunshot wound residuals.

Of note, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
right chest injury essentially did not change as a result of 
these revisions and the veteran was provided a copy of the 
new regulations, the Board finds that no prejudice will 
result to the veteran by way of appellate review of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also VAOPGCPREC 16-92 (July 24, 1992).  

Although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the rating assigned to the veteran's 
right chest disability, the amended provisions will be 
applied as "more favorable" to the veteran in light of the 
revisions to the explanatory sections of the Rating Schedule.  
See VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).

The RO rated the veteran's right chest gunshot wound 
disability under DC 5321 (function of respiration, muscles of 
respiration).  Pursuant to DC 5321, injury to Muscle Group 
XXI will be evaluated 20 percent disabling where severe or 
moderately severe (the highest available under this 
diagnostic code), 10 percent disabling where moderate, and a 
noncompensable evaluation is assigned for slight disablement.  
38 C.F.R. § 4.73, DC 5321 (2005).  

Based on a review of the evidence, the Board concludes that 
the clinical evidence does not warrant a higher rating for 
muscle damage at this time.  Further, as the evidence does 
not show neurological involvement or limitation of motion 
based on gunshot wound residuals, those provisions are not 
for application.  Nonetheless, the Board concludes that the 
veteran is entitled to a separate compensable rating for 
residual scarring of the right chest area.

In a February 2005 VA examination, the veteran reported a 
history of a through and through right chest gunshot wound 
with treatment for 52 weeks and loss of blood vessels, bone, 
fascia, and nerve.  However, physical examination revealed no 
tenderness, disfigurement, ulceration, adherence, 
instability, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
Breath sounds were symmetric and expiratory phase was within 
normal limits.  

Because the muscle group involved includes the muscles of 
respiration, the veteran underwent pulmonary function 
testing.  While he was diagnosed with severe obstructive 
defect with severe restrictive dysfunction, the examiner 
noted that the veteran did not have any complications 
secondary to his pulmonary disease and concluded that the 
gunshot wound to the right chest had minimal contribution to 
pulmonary function results.

A reasonable reading of the VA examiner's conclusion is that 
the level of the veteran's pulmonary disease is not related 
to his service-connected gunshot wound to the right chest.  
Therefore, this evidence does not support a higher rating for 
muscle injury due to a gunshot wound, despite severe 
pulmonary disease.

In an October 2002 VA examination, the veteran reported a 
history of a gunshot wound to the right chest area and right 
clavicle area, apparently in two separate incidents.  After a 
physical examination, the examiner concluded that it was 
difficult to assess what degree of loss of tissue in the area 
had contributed to weakness in the veteran's right shoulder 
because he had right-sided weakness due to apparently 
previous strokes affecting the right side.  

The examiner opined that the gunshot wound residuals did not 
affect the veteran's lung function.  Therefore, despite mild 
scar tenderness (compensated by the current grant of a 10 
percent rating discussed below), the Board finds that this 
evidence does not support a higher rating for a gunshot wound 
to MG XXI, which focuses primarily on the muscles of 
respiration.

Additional medical evidence, including April 1998 VA 
examinations, a February 1995 VA examination, and outpatient 
treatment records, does not support the claim for a higher 
rating.  In this case, the Board finds that the current 10 
percent rating contemplates moderate muscle damage and the 
evidence does not support a higher rating based on 
respiratory muscle involvement under DC 5321.

Notwithstanding the above, the Board finds that the veteran 
is entitled to a separate compensable evaluation for residual 
scarring of the right chest area.  In evaluating the scar 
residuals, the Board notes that the applicable rating 
criteria for skin disorders, including those for residual 
scarring, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, 
the Board finds that the pre-amended regulations are more 
favorable to the veteran and a 10 percent disability rating 
is warranted.

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  
Finally, a 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.

Giving the veteran the benefit of the doubt, the Board finds, 
based on the evidence of record, that a separate compensable 
evaluation for residual scarring of the right chest area is 
warranted under the pre-amended regulations.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Specifically, in an October 
2002 VA examination, the examiner noted an 11 cm. X 1 cm. 
scar in the upper shoulder area extending to the right chest.  
It was mildly tender with an irregular shape.  There was a 
mild loss of underlying tissue but no keloid formation.  

Given that the scar was tender and painful on examination, a 
10 percent evaluation under the pre-amended DC 7804 is 
warranted.  Parenthetically, the Board notes that pre-Esteban 
the scarring was considered part of the award of a 
compensable rating for muscle damage pursuant to 38 C.F.R. 
§§ 4.55, 4.56.  Post-Esteban, however, there is a basis for 
the award of the separate compensable rating which is 
assigned here.  

However, a higher than 10 percent evaluation is not warranted 
under the pre-amended regulations.  Specifically, the 
evidence does not show that the scar is poorly nourished, 
subject to repeated ulceration, or has any effect on 
limitation of motion of the right shoulder due, in part, to 
the inability to assess the veteran's right upper extremities 
secondary to strokes.  

Moreover, a higher rating is not warranted under the amended 
regulations as the total area involved is approximately 11 
sq. cm., which is not entitled to a compensable rating under 
the new regulations.  Accordingly, a 10 percent evaluation, 
but no more, is warranted under the pre-amendment 
regulations.  

Because the Board has considered regulations which were not 
considered by the RO, the Board is required to determine 
whether the claimant would be prejudiced.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, given the 
favorable outcome on the issue of a separate compensable 
evaluation for residual scarring, the Board finds that there 
is no prejudice to the veteran in considering the issue under 
the amended regulations. 

II.  Entitlement to a Rating in Excess of 10 Percent for 
Status/Post Meniscectomy, Right Knee

The RO rated the veteran's right knee under DC 5257 (knee 
impairment).  The Board will also consider DCs 5256, 5258, 
5259, 5260, and 5261 for evaluating his knee impairment.

At a hearing before the Board in July 1999, the veteran 
testified that he had not received any treatment for his 
right knee because it was too far a distance to travel.  He 
indicated that he might eventually need surgery on the knee 
(parenthetically, to date, it does not appear that he has had 
any surgery).  He reported pain in the knee, use of a knee 
brace, and need for a walker.  He related that his knee 
swelled, he could not squat down, it was difficult to stand 
for long periods, he needed a riding lawn mower to cut the 
grass, and could not climb stairs very well.  

After a review of the evidence, the Board finds that a 20 
percent rating, but no more, is warranted for a moderate knee 
impairment.  To that end, the Board places significant 
probative value on an October 2002 VA examination reflecting 
knee swelling, tenderness of the kneecap and medial aspect of 
the joint line, and limitation of motion due to pain, 
fatigue, weakness, and lack of endurance.  

Overall, considering the limitation due to pain, swelling, 
and weakness, the disorder more nearly approximates moderate 
rather than slight impairment.  As such, a rating of 20 
percent, but no more, is warranted.  38 C.F.R. § 4.7.

However, in order for the veteran to receive a rating higher 
than 20 percent for his right knee disability, the medical 
evidence must show any of the following:

*	ankylosis of the knee (DC 5256); 
*	severe impairment of the knee (DC 5257); 
*	limitation of flexion to 15 degrees (DC 5260); or
*	limitation of extension to 20 degrees or more (DC 5261). 

First, the recent clinical findings do not disclose that the 
veteran has ankylosis of the right knee.  For example, on the 
most recent VA examination range of motion was limited from 
0-90 degrees; however, the evidence did not show ankylosis of 
the right knee.  Therefore, the evidence does not support a 
rating higher than 20 percent under DC 5256.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a moderate impairment of his 
right knee under DC 5257.  As noted above, the most recent 
medical records do not reveal objective clinical evidence of 
knee instability or recurrent subluxation.  McMurray's test 
was negative in the most recent VA examination.  

In a March 1997 VA examination, the veteran complained of 
pain in both knees.  Physical examination revealed diffuse 
enlargement, mild effusion, no crepitus, 7 degrees of valgus 
of the right knee and valgus instability, joint line 
tenderness, and limitation of motion of 3-115 degrees.  X-
rays confirmed the valgus position of the right knee with 
diffuse joint line narrowing, right greater than left.  The 
final diagnosis was degenerative arthritis of the right knee.

In a February 1995 VA examination, the veteran reported pain 
and giving away of the right knee.  Physical examination 
showed no active effusion, no increased warmth, positive for 
crepitus, and range of motion was reported from 0-100 degrees 
(0-140 degrees anatomically normal), but no laxity was shown.  
X-rays showed degenerative arthritis of the right knee with 
possible loose body in the medial compartment.

While some instability and pain has been shown over time, the 
clinical findings do not support a finding of "severe" 
recurrent subluxation or lateral instability sufficient to 
warrant a 30 percent evaluation under this code.  Thus, the 
Board finds that a moderate knee disability, but no more, is 
currently shown.

Next, while range of motion is limited (as examples, ranges 
of motions were 0-90 degrees in October 2002, 0-120 degrees 
in July 1998, and 3-115 degrees in April 1998, 0-100 degrees 
in February 1995), this level of limitation of motion does 
not satisfy the criteria for a higher rating under DC 5260 
(requiring flexion to be severely limited to 15 degrees) or 
DC 5261 (requiring extension to be limited to 20 degrees or 
more).

In sum, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the veteran's overall right knee 
pathology more nearly approximates a moderate knee 
impairment, warranting assignment of a 20 percent rating, but 
no more.  It is noted, in assigning this rating, the Board 
has contemplated the complaints of pain and weakness as 
described by the veteran. 

Moreover, after reviewing the evidence on file, the Board 
finds that the veteran is entitled to a separate 10 percent 
rating for arthritis of the right knee with painful motion.  
Specifically, the most recent VA examination report noted 
degenerative arthritis of the right knee.  Further, a July 
1998 letter from a private physician related moderate 
arthritis of the right knee by X-ray.  Treatment records show 
on-going complaints of pain on motion.  

As noted above, VA General Counsel has held that a claimant 
who technically had full range of motion but the motion was 
inhibited by pain may be rated separately under DC 5003.  
Accordingly, a separate evaluation is warranted for right 
knee arthritis.  The rating for arthritis is based upon 
painful motion.  It is noted that in assigning this separate 
rating, the Board has contemplated the complaints of weakness 
and pain as described by the veteran.  

The Board also notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
currently-assigned ratings for the veteran's right knee 
disabilities (now 20 percent, plus 10 percent for arthritis) 
are appropriate and there is no basis on which to assign 
higher schedular ratings at this time.

III.  Entitlement to a Rating in Excess of 30 Percent for 
Headaches

The RO initially assigned a non-compensable rating for the 
veteran's headaches.  In a February 2005 SSOC, the rating was 
increased to 30 percent for the entire time on appeal.  The 
issue now on appeal is for a rating in excess of the current 
30 percent rating.

Under DC 8100, a maximum of a 50 percent disability rating 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Based on a review 
of all the evidence of record, the Board finds that the 
evidence does not support a higher rating for headaches.  

In a February 1995 VA examination, the veteran reported 
tension headaches located behind the eyes and temple region 
lasting up to 24 hours at a time.  The last headache was 
reportedly three weeks previously.  After a  physical 
examination, the final diagnoses included, among other 
things, recurrent chronic tension headaches.  Because the 
headaches were not found to be "very frequent" (one in the 
previous three weeks) or "completely prostrating," this 
evidence does not support a claim for a higher rating.

In a March 1997 VA neurological examination, the veteran 
reported headaches two to four times per month lasting 24-48 
hours; however, the neurological examination was normal.  An 
April 1998 VA general medical examination made no mention of 
headaches, and a diagnosis of headaches was not included in 
the clinical assessment.  At the July 1999 Board hearing, the 
veteran was vague about the number of headaches he had and 
the length of time they lasted.  

Upon further questioning, the veteran reported that the 
doctor had characterized them as migraine headaches and that 
he had blurred vision associated with the headaches.  He 
indicated that he had been hospitalized for headaches but not 
since the 1970s.  Because the objective evidence does not 
show completely prostrating or prolonged bouts of headaches, 
the Board finds that this evidence does not support a higher 
rating.

By the time of the October 2002 VA examination, the veteran 
had suffered a stroke and communication was difficult.  With 
respect to headaches, the veteran was unable to say how often 
he had headaches but related that they were frequent and 
lasted for hours.  More recent outpatient treatment records 
do not list headaches on the problem list and the evidence 
shows little to no treatment for headaches.  Based on the 
absence of evidence of completely prostrating headaches or 
severe economic inadaptability, the Board finds that the 
evidence does not support a higher rating for headaches at 
this time.

IV.  Whether a Substantive Appeal was Timely Filed with 
Respect to a Claim for Entitlement to a Rating in Excess of 
50 Percent for PTSD

Under the relevant regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  38 C.F.R. § 20.200 (2005).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If a 
Statement of the Case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202 (2005).  

Additionally, a veteran may request an extension of the 60-
day period for filing a Substantive Appeal for good cause.  
The request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the Substantive Appeal. 38 C.F.R. §§ 20.202, 20.303 
(2005).

In this case, the veteran essentially had two separate 
opportunities to file a timely Substantive Appeal with 
respect to the claim for PTSD.  Specifically, the veteran 
filed an initial claim for entitlement to service connection 
for PTSD in October 1994, which was granted by decision dated 
in March 1995.  He was notified of the decision.  The RO 
accepted personal hearing testimony in September 1995 as a 
Notice of Disagreement.  An SSOC was issued in August 1996, 
which included the claim for PTSD.  He was told that he had 
60 days from the date of the SSOC (until October 16, 1996) in 
which to appeal.  This is the first opportunity he had to 
file a Substantive Appeal on this issue.

Both the notice of the rating decision and the SSOC were 
mailed to the veteran's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the veteran so maintained.  He did not 
file a formal appeal within the 60 days from the date the RO 
mailed the SSOC, nor did he request an extension of time in 
order to do so.

Next, in a November 2003 SSOC, the RO increased the veteran's 
disability rating for PTSD to 50 percent for the entire time 
on appeal.  He was again told that he had 60 days to file a 
substantive appeal or request an extension of time.  He was 
notified that if he did neither, the RO would assume that he 
no longer wished to complete his appeal and the record would 
be closed as to this issue.  This is the second opportunity 
the veteran had to file a Substantive Appeal on this issue.

The November 2003 SSOC was mailed to the veteran's address of 
record and there is no indication that the correspondence was 
returned as undeliverable, nor has he so maintained.  He did 
not file a formal appeal within the 60 days from the date of 
the November 2003 SSOC, nor did he request an extension of 
time in order to do so.

As an initial matter, the Board finds that the appellant was 
given proper notification of the unfavorable rating decision 
and the laws and regulations in the initial SSOC.  
Specifically, the mailing of the SSOC falls under the 
"presumption of regularity" for business documents.  That 
is, absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  

As noted, the notification letters were both sent to the 
veteran's last known address of record at that time, and it 
is not indicated that either letter was returned as 
undeliverable, nor has he so maintained.  Further, it appears 
that the RO has continued to send correspondence to the 
veteran at his mailing addresses and there is evidence that 
it has been received.  As this presumption of regularity is 
only overcome by "clear evidence to the contrary," and no 
such "contrary" evidence is shown in this case, the date of 
mailing of the SSOC will be presumed to be the same as the 
date of the SSOC - August 16, 1996.  See 38 C.F.R. § 20.302. 

There is no question that the appellant did not file a formal 
appeal within the 60 days from the date the RO mailed the 
August 1996 SSOC or the November 2003 SSOC, nor did he 
request an extension of time in order to do so.  
Parenthetically, the relevant law and regulations also 
provide that the veteran will have the remaining one year 
period from the date of the mailing of the notification of 
the rating decision; however, in this case the one-year 
period from the notification of the rating decision had 
already expired by the time the initial SSOC was issued.  

In this instance, the law is clear that a Substantive Appeal 
must be filed with the agency of jurisdiction within the 
appropriate time frame.  The Board is bound by the laws and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 2002).  In 
this case, there is no evidence that the Substantive Appeal 
was received by a VA entity prior to the expiration of the 
relevant time frame.  Moreover, the veteran has made no 
argument with respect to the timeliness issue.  

In addition, the RO has notified the appellant that the 
appeal was untimely, effectively closing the case, and 
informed him of his rights to appeal that determination.  The 
evidence does not show that the RO performed any action that 
could be construed as continuing the appeal.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2002).  Because the 
appellant did not file a timely Substantive Appeal with 
respect to a claim for PTSD, the issue is dismissed for lack 
of jurisdiction.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2001 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in November 2003 and February 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the November 2003 and February 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in September 
1995 and a hearing before the Board in July 1999.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 1995, March 
and April 1997, April 1998, November 2002, and February 2005.  
The available medical evidence is sufficient for adequate 
determinations.  

Further, in this appeal, the veteran was given notice of what 
type of information and evidence he needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Further, inasmuch as the Board is allowing separate ratings 
for residual scarring of the right chest and arthritis of the 
right knee, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for residuals of a gunshot wound to the right chest is 
denied.

A 10 percent disability rating, but no more, is granted for 
residual scarring of the right chest, subject to the law and 
regulations governing the payment of monetary benefits.

A 20 percent disability rating, but no more, is granted for 
status/post meniscectomy, right knee, subject to the law and 
regulations governing the payment of monetary benefits. 

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.

The claim for entitlement to a rating in excess of 30 percent 
for headaches is denied.

A Substantive Appeal with respect to a claim for entitlement 
to a rating in excess of 50 percent for PTSD was not timely 
filed and the claim is dismissed for lack of jurisdiction.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


